Matter of Curry-Malcolm v New York State Div. of Human Rights (2022 NY Slip Op 01726)





Matter of Curry-Malcolm v New York State Div. of Human Rights


2022 NY Slip Op 01726


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, AND CURRAN, JJ. (Filed Mar. 11, 2022.) 


MOTION NO. (932/21) TP 21-00785.

[*1]IN THE MATTER OF BERNICE CURRY-MALCOLM, PETITIONER, 
vNEW YORK STATE DIVISION OF HUMAN RIGHTS AND ROCHESTER CITY SCHOOL DISTRICT, RESPONDENTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.